Citation Nr: 9921406	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to September 
1943.

This case comes before the Board of Veterans' Appeals (Board) by 
means of an April 1997 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection of a nervous condition.  


REMAND

In April 1998, the RO received VA Form 9 from the veteran dated 
in February 1998.  On this form, he requested a personal hearing 
at the RO; however, the request is unclear as to whether a 
hearing before a Member of the Board at the RO or a hearing 
before a RO Hearing Officer was desired.  Due process concerns 
require that he be afforded the opportunity for such hearing.

This case is accordingly REMANDED for the following development:

The RO should contact the veteran and ask 
him whether he still desires a hearing 
before the RO Hearing Officer, or before a 
Member of the Board at the RO.  If the 
veteran indicates that he still desires a 
hearing, one should be scheduled.

Following completion of the foregoing, if the veteran has been 
accorded a hearing before the RO Hearing Officer, the RO should 
review the issue on appeal.  If the decision remains adverse to 
the veteran, in whole or in part, he and his representative 
should be furnished a supplemental statement of the case and 
afforded the applicable period of time within which to respond.  
Thereafter, or in the event the veteran does not desire a 
hearing, subject to current appellate procedures, the case should 
be returned to the Board.

The Board wishes to thank the RO in advance for its assistance in 
this matter and trusts that it will attend to this development in 
a timely manner.

The purpose of this REMAND is to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of this 
claim.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










